Citation Nr: 1017959	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-03 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from May 20, 1985, to August 
23, 1985, and from December 2003 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A note in the file reveals that the Veteran failed to appear 
for an April 2010 hearing before a Veterans Law Judge.  A 
postponement was not requested or granted.  The Veteran has 
not asserted any good cause for missing the hearing or 
requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2009).  

In an August 2007 rating decision, the RO adjudicated five 
service connection claims.  The Veteran has not expressed 
disagreement with any of the actions taken in that decision; 
thus, those issues have not perfected for appellate review.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veteran's January 2006 claim 
constituted a claim for service connection for an acquired 
psychiatric disability, however diagnosed.  As such, the 
claim must be considered a claim for service connection for 
any and all psychiatric disabilities clinically indicated.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While the 
evidence reflects diagnoses for psychiatric disability other 
than PTSD, including a mood disorder and an adjustment 
disorder, the issue of service connection for psychiatric 
disability other than PTSD has yet to be fully adjudicated by 
the RO.

In March 2006 the Veteran underwent a VA examination that was 
to address the medical matters presented by this appeal.  38 
C.F.R. § 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As the examiner did not indicate 
whether the Veteran's mood disorder was related to service, 
the Board finds that the VA opinion obtained in this case (in 
light of Clemons) is not adequate, and another VA examination 
should be scheduled.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Schedule the Veteran for a VA 
psychiatric examination.  The examiner 
should be provided the Veteran's 
claims file for review and the 
examination report should state the 
claims file was reviewed.  Any 
indicated studies must be completed.  

Following examination of the Veteran 
and review of the claims file, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the 
Veteran has any current psychiatric 
disability, including PTSD, that is 
related to service.  

The examiner should provide a 
rationale for the opinion provided and 
reconcile any opinion with any 
contradictory evidence of record.

2.	Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as 
undeliverable.  Copies of all 
documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

3.	Then readjudicate the issue of 
entitlement to service connection for 
an acquired psychiatric disability, to 
include PTSD.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement 
of the case should be issued, and the 
Veteran and his representative should 
be afforded the appropriate period to 
respond.  Thereafter, the case should 
be returned to the Board, as 
appropriate.

The purpose of this REMAND is to comply with the Court's 
holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and to 
obtain additional development, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).





